      Case 1:21-cv-00068-AW-GRJ Document 15 Filed 07/26/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

NICHOLAS EWING PALEVEDA,
      Petitioner,
v.                                                   Case No. 1:21-cv-68-AW-GRJ
MARK W. MOSELEY,
     Respondent.
_______________________________/
         ORDER ADOPTING REPORT AND RECOMMENDATION

      Having considered the magistrate judge’s May 19, 2021 report and

recommendation, ECF No. 12—to which no objections have been filed—I now

adopt it and incorporate it into this order. The clerk will enter a judgment that says,

“The habeas petition is summarily dismissed.” The clerk will then close the file.

      SO ORDERED on July 26, 2021.

                                        s/ Allen Winsor
                                        United States District Judge
